nA -& WwW WN

Oo oOo nN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARGARITA SANTOS, Case No.: 2:19-cv-02664-SK
Plaintiff, ORDER AWARDING EQUAL
ACCESS TO JUSTICE ACT
VS. ATTORNEY FEES AND EXPENSES
PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, AND COSTS PURSUANT TO 28
Commissioner of Social Security, U.S.C. § 1920
Defendant

—

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $1,175.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
awarded subject to the terms of the Stipulation.
DATE: December 6, 2019 a ol

an. . /,

ee pe ae
THE HONORABLE STEVE KIM
UNITED STATES MAGISTRATE JUDGE

 

 

 
